COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS


  ARMANDO MARTINEZ,                               §              No.08-19-00046-CR

  Appellant,                                      §                 Appeal from the

  v.                                              §               409th District Court

  THE STATE OF TEXAS,                             §            of El Paso County, Texas

  Appellee.                                       §               (TC#20160D04459)


                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was no reversible

error in the judgment. We therefore affirm the judgment of the court below. This decision shall be

certified below for observance.


       IT IS SO ORDERED THIS 10TH OF FEBRUARY, 2021.


                                             YVONNE T. RODRIGUEZ, Chief Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.